Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for reducing or eliminating interferences between resource blocks in a transmitter and/or a receiver of a filter bank multicarrier system.
The prior art of record (in particular Zhu et al. (US 20170134203), Cheng et al. (US 20180167244), and Atungsiri (US 20190123947)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: eliminating interferences between adjacent resource blocks in a transmitter of a filter bank multicarrier system, by performing discrete Fourier transform (DFT) on a data symbol vector to be transmitted thereby generating a DFT -spread data symbol vector; performing a cyclic shift operation on the DFT -spread data symbol vector to arrange a small magnitude element of the DFT -spread data symbol vector at an edge of a resource block allocated to the DFT-spread data symbol vector; and performing filter bank multicarrier (FBMC) modulation on a cyclically shifted DFT-spread data symbol vector.
mutatis mutandis.  Accordingly, claims 1-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hadani et al. (US 20140169437), “MODULATION AND EQUALIZATION IN AN ORTHONORMAL TIME-FREQUENCY SHIFTING COMMUNICATIONS SYSTEM.”
Nazarathy et al. (US 20160006530), “SYSTEM AND METHOD FOR OFDM SYMBOL INTERLEAVING.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413